Case 4:20-mj-01665-N/A-BGM Document1 Filed 04/30/20 Page 1of1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
. . . DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.
Y.
Aguar Mendoza-Aracen MAGISTRATE'S CASE NO.
YOB: 1986; Citizen of Mexico of)

 

 

 

 

fiw
Complaint for violation of Title 8, United States Code Sections 1326(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE GFFENSE OR VIOLATION;

On or about April 29, 2020, at or near Whetstone, in the District of Arizona, Aguar Mendoza-Aracen, an alien,
_fentered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Harlingen, Texas on February 10, 2020, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326{a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Aguar Mendoza-Aracen is a citizen of Mexico, On February 10, 2020, Aguar Mendoza-Aracen was lawfully
denied admission, excluded, deported and removed from the United States through Harlingen, Texas. On April 29,
2020, agents found Aguar Mendoza-Aracen in the United States at or near Whetstone, Arizona, without the proper
immigration documents. Aguar Mendoza-Aracen did not obtain the express consent of the Attorney General or the
Secretary of the Department of Homeland Security to re-apply for admission to the United States,

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, J declare that the foregoing is JOHN J O CONNOR IIE Dally saned by JoHN J 0 CONNOR I
trus and correct to the best of my knowledge.
LMG2/JJO OFFICIAL TITLE
AUTHORIZED AUSA /s/ Liza Granoff \ iy John J. O’Connor
\N Border Patrol Agent
Sworn by felephone x

 

SIGNATURE OF MAGISTRATE JUDGE” DATE

4 April 30, 2020
Cy, Py. } p

Y See Foderat rules of Criminal Procedure Rules 3, 4.1, and 54

 

 

 

 

 

 
